Appeal from a decision by the Unemployment Insurance Appeal Board which held that claimant was entitled to be credited with so much of back pay, awarded to him by the National Labor Relations Board, which represents the amount of his earnings during the first and second quarter of 1938. The sole question involved is whether moneys paid, pursuant to an order of the National Labor Relations Board directing reinstatement of an employee with back pay, constitute remuneration and wages within the meaning of the Unemployment Insurance Law (Labor Law, §§500-539). It has been so held. (Matter of Tonra, 258 App. Div. 835; affd., 283 N. Y. 676.) We think the distinction sought to be made on the basis that in the Tonra case the moneys were paid pursuant to stipulation instead of by order, as in the present case, is without merit. Decision of the Unemployment Insurance Appeal Board unanimously affirmed, with costs to the Industrial Commissioner. Hill, P. J., Crapser, Heffernan, Schenck and Foster, JJ., concur.